I find myself unable to agree with the application of the rule as enunciated in the opinion in this case prepared by Mr. Justice TERRELL as to the charge of the Court which is therein held to be erroneous. In that opinion the rule, "that if a litigant recovers damages for future or anticipated injuries such damage should be reduced to the present value and the present value only should be included in the verdict," is applied to that part of the court's charge which is quoted in the opinion as follows:
"The Court further charges you that if you find that the plaintiff is entitled to damages, you may, in determining the amount of damages for her mental pain and suffering caused by the death of her minor child, consider the loss of the plaintiff of the child's society and of the hope for its future life and for the comfort and inspiration to the plaintiff that she would receive while the child lived, in fixing and determining the amount of damages."
I do not think the rule stated applies to damages for mental pain and suffering caused by the death of a minor child, nor to the loss by plaintiff of the child's society and the hope of its future life and for the comfort and inspiration to the plaintiff that she would receive while the child lived. I think that these are elements of damage which *Page 457 
cannot be arrived at by mathematical calculation; they are damages which the jury is authorized to determine from consideration of all the facts in the case and in reaching their verdict they should determine what sum of money will compensate for these peculiar elements of damage.
The rule above stated applies to those elements of damage which are arrived at by determining the earning capacity during the life expectancy period or that part of the life expectancy period of the injured or deceased during which the plaintiff would be entitled to the earnings of the injured or deceased.
In each of the cases cited in the opinion referred to in support of the rule the damages referred to were those occasioned by the diminishing of, or the loss of, earning capacity and were not damages occasioned by mental pain and suffering, the loss of society or the loss of the comfort and inspiration which the plaintiff might have received, had the deceased lived.
I am also unwilling to join in saying that the verdict is so grossly excessive as to require a reversal.
                   ON PETITION FOR REHEARING.